DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed subject matter is non-statutory. Claims 18-21 recite a "computer-readable storage medium."Applicant's specification does not define the claimed computer-readable storage medium as limited to non-transitory subject matter.
 	Note: Applicant may overcome the 35 USC § 101 rejection by amending the claims to recite "a non-transitory computer-readable storage medium (See in re Nuijten CAFC 2006-1371). 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3, 6, 7, 9, 11, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (US 2017/0019945 A1, hereinafter “Chiba”).
 	Regarding claims 1, 9 and 18, Chiba teaches a radio link recovery method, comprising: recovering a radio link where a radio link failure or a handover failure occurs (Figs. 5, 7-9, ¶ [0114], a request for re-establishment in response to a link or handover failure, ¶ [0087]), according to radio link configuration information before the radio link failure or the handover failure (Figs 7, 9, ¶ [0124], the UE may store parameters relating to the primary and secondary cells of the communication system. ¶ [0153], the UE stores configuration information for a primary and secondary cell that it is being served by before for example a link between the UE 901 and primary and secondary cell is lost or a handover failure towards a target cell.), wherein the radio link configuration information comprises at least one piece of following information: configuration information of carrier aggregation (CA), configuration information of dual connectivity (DC), or configuration information of bandwidth part (BWP) (Figs. 5, 7-9, ¶ [0115], the master base station and secondary base station may be configured for dual connectivity (DC) with the UE, ¶ [0124], ¶ [0153]).
Regarding claims 3 and 11, Chiba teaches the radio link recovery method according to claim 1, wherein the radio link configuration information comprises configuration information of a primary cell (PCell) in the CA or the DC, and configuration information of a secondary cell (SCell) in the CA or the DC (¶ [0124], the UE may store parameters relating to the primary and secondary cells of the communication system. These parameters may be for example details of the primary and secondary cell (served by the master and secondary base station respectively) such as an identity of the cell and other PRACH resource information that would be used for a reconfiguration procedure, ¶ [0153]).
Regarding claims 6 and 14, Chiba teaches the radio link recovery method according to claim 1, wherein the radio link configuration information further comprises at least one piece of following information: configuration information of a physical layer, configuration information of a media access control (MAC) layer, configuration information of a radio link control (RLC) layer, configuration information of a packet data convergence protocol (PDCP) layer, or configuration information of a service data adaptation protocol (SDAP) layer (¶ [0103], configuration parameters may be for example a media access control (MAC) layer or physical (PHY) layer parameters, and/or may relate to the data resource bearers (DRB), ¶ [0087], ¶ [0111]).
Regarding claims 7 and 15, Chiba teaches the radio link recovery method according to claim 1, wherein before recovering the radio link where the radio link failure or the handover failure occurs according to the radio link configuration information before the radio link failure or the handover failure, the method further comprises: in a case that a current cell to which a current location belongs is a cell in a predetermined cell set, performing the step of recovering the radio link where the radio link failure or the handover failure occurs, according to the radio link configuration information before the radio link failure or the handover failure or otherwise, recovering the radio link where the radio link failure or the handover failure occurs to a single carrier configuration (figs. 7-9, ¶ [0124], ¶ [0126], if the identity of the master base station matches the stored identity the UE may carry out a speculative radio access procedure. The random access procedure may be carried out with respect to the secondary base station, for example for a secondary primary cell (SPCell), using a configuration for a SPCell that was stored as the parameters at step 701, ¶ [0098] and ¶ [0099]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
10.	Claims 2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba. 
Regarding claims 2, 10 and 19, Chiba teaches the radio link recovery method according to claim 1, wherein before recovering the radio link where the radio link failure or the handover failure occurs, according to the radio link configuration information before the radio link failure or the handover failure, the method further comprises: obtaining access context information before the radio link failure or the handover failure, when the radio link failure or the handover failure occurs; and determining, according to the access context information, the radio link configuration information before the radio link failure or the handover failure (Figs. 7-9, ¶ [0153], the UE stores configuration information for a primary and secondary cell that it is being served by before for example a link between the UE 901 and primary and secondary cell is lost or a handover failure towards a target cell, ¶ [0124], ¶ [0110] and ¶ [0111], The primary and secondary cell information may include the current secondary primary cell (SPCell) or secondary base station details and/or information relating to PRACH resources and/or the current primary cell identity (PCell ID) in the case that the primary call has bearers mapped to secondary cell group (SCG). ¶ [0113]).
Chiba does not explicitly teach access stratum (AS) context information.
However, it is obvious that the obtained access context/configuration information can be the access stratum context information in the system of Chiba. 
s 4, 5, 12, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Uchino et al. (US 2017/0070985 A1, hereinafter “Uchino”).
Regarding claims 4, 12 and 20, Chiba teaches the radio link recovery method according to claim 3, wherein the recovering the radio link where the radio link failure or the handover failure occurs, according to the radio link configuration information before the radio link failure or the handover failure comprises: determining, according to the configuration information of the PCell in the CA or the DC, the PCell of the radio link where the radio link failure or the handover failure occurs; determining, according to the configuration information of the SCell in the CA or the DC, the SCell of the radio link where the radio link failure or the handover failure occurs; and recovering the radio link according to the PCell and the SCell of the radio link (Figs. 7-9, ¶ [0111], ¶ [0113], ¶ [0124]-¶ [0127], ¶ [0129], ¶ [0136] and ¶ [0137]).
Chiba does not explicitly teach state information of each SCell and recovering the state information of each SCell.
Uchino teaches storing state information for SCells (¶ [0113]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to store the state information of each SCell and to recover the radio link according to the PCell and the SCell of the radio link and the state information of each SCell in the system of Chiba to further enhance system efficiency and reliability. 
Regarding claims 5, 13 and 21, Chiba in view of  Uchino teaches the radio link recovery method according to claim 4, wherein the recovering the radio link according to the PCell and the SCell of the radio link, and the state information of each SCell Figs. 7-9); and according to the SCell of the radio link and the state information of each SCell, recovering each SCell of the radio link (Figs. 7-9, ¶ [0124]-¶ [0127], ¶ [0129], ¶ [0136], ¶ [0137], and ¶ [0155]).
Chiba does not explicitly teach recovering each SCell of the radio link to a state before the radio link failure or the handover failure, or recovering each SCell of the radio link to a predetermined state, or recovering a SCell of the radio link that is in an activated state.
Uchino teaches storing state information for SCells (¶ [0113]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to store state information for each SCell and to recover each SCell of the radio link to a state before the radio link failure or the handover failure, or recovering each SCell of the radio link to a predetermined state, or recovering a SCell of the radio link that is in an activated state in the system of Chiba in view of Uchino to further enhance system efficiency and reliability. 
12.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Wang et al. (US 2018/0098261 A1, hereinafter “Wang”).	
 	Regarding claims 8 and 16, Chiba teaches the radio link recovery method according to claim 1, wherein before recovering the radio link where the radio link failure or the handover failure occurs according to the radio link configuration information before the radio link failure or the handover failure, the method further comprises: wherein the recovering the radio link where the radio link failure or the handover failure occurs, according to the radio link configuration information before the radio link or when it is detected that the configuration of the current cell is consistent with all the configurations supported by the serving cell to which the terminal before the radio link failure or the handover failure belongs, recovering the radio link where the radio link failure or the handover failure occurs, according to all the configurations in the radio link configuration information (figs. 7-9, ¶ [0124], ¶ [0126], if the identity of the master base station matches the stored identity the UE may carry out a speculative radio access procedure. The random access procedure may be carried out with respect to the secondary base station, for example for a secondary primary cell (SPCell), using a configuration for a SPCell that was stored as the parameters at step 701, ¶ [0127], if the parameters do match, the UE may assume that it has already carried out the speculative random access procedure for the correct parameters. If the parameters do no match, then the UE carried out the random access procedure using incorrect or stale parameters and carries out a second random access procedure using the received parameters).
 	Chiba does not explicitly teach receiving system information broadcasted by a current cell to which a current location belongs; and detecting, according to the system information, whether a configuration of the current cell is consistent with at least part of configurations supported by a serving cell to which a terminal before the radio link failure or the handover failure belongs.
¶ [0009] and ¶ [0011]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive system information broadcasted by a current cell to which a current location belongs and to detect, according to the system information, whether a configuration of the current cell is consistent with at least part of configurations supported by a serving cell to which a terminal before the radio link failure or the handover failure belongs in the system of Chiba to use design methodologies well-known in the art
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477